                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í99)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,504 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                            Jul 03, 2019

                                                      John W. Nichols
                                                      Clerk of the Panel
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                             MDL No. 2804



                 SCHEDULE CTOí99 í TAGíALONG ACTIONS



 DIST     DIV.     C.A.NO.    CASE CAPTION


FLORIDA MIDDLE

  FLM      3       19í00716   Union County, Florida v. Purdue Pharma L.P., et al
  FLM      6       19í01098   City of Sanford, Florida v. Purdue Pharma L.P.., et al
                              City of Daytona Beach, Florida v. Purdue Pharma L.P.,
  FLM      6       19í01103   et al

FLORIDA NORTHERN

                              DIXIE COUNTY FLORIDA v. PURDUE PHARMA
  FLN      1       19í00107   LP et al
                              GILCHRIST COUNTY, FLORIDA v. PURDUE
  FLN      1       19í00109   PHARMA LP et al
                              TAYLOR COUNTY FLORIDA v. PURDUE
  FLN      4       19í00270   PHARMA LP et al

FLORIDA SOUTHERN

                              City of Florida City, Florida v. Purdue Pharma, L.P. et
  FLS      1       19í22476   al
  FLS      2       19í14203   City of Fort Pierce, Florida v. Purdue Pharma L.P. et al
                              City of Port St. Lucie, Florida v. Purdue Pharma L.P. et
  FLS      2       19í14207   al

KANSAS

                              United Keetoowah Band of Cherokee Indians v.
  KS       2       19í02300   AmerisourceBergen Drug Corporation et al
                              Wyandotte Nation v. AmerisourceBergen Drug
  KS       2       19í02309   Corporation et al
                              Board of Commissioners of Leavenworth County,
  KS       2       19í02316   Kansas v. AmerisourceBergen Drug Corporation et al

LOUISIANA MIDDLE

                              Carpenter Hospice of Northwest Louisiana, LLC et al v.
 LAM       3       19í00385   Purdue Pharma, L.P. et al
       LOUISIANA WESTERN



 LAW         5    19í00750   C M G H Minden L L C v. Purdue Pharma L P et al

MARYLAND

                             County Commissioners of Calvert County, Maryland v.
  MD         8    19í01735   Purdue Pharma L.P. et al
                             Dorchester County, Maryland v. Purdue Pharma L.P. et
  MD         8    19í01736   al
                             City of Cambridge, Maryland v. Purdue Pharma L.P. et
  MD         8    19í01737   al

MINNESOTA

  MN         0    19í01573   Carlton County v. Purdue Pharma L.P. et al

NEW JERSEY

                             SUSSEX COUNTY, NEW JERSEY v. PURDUE
  NJ         2    19í13747   PHARMA L.P. et al

NORTH CAROLINA MIDDLE

                             ALAMANCE COUNTY v. AMERISOURCEBERGEN
 NCM         1    19í00594   DRUG CORPORATION et al

SOUTH CAROLINA

                             Chester South Carolina, City of v. Purdue Pharma LP et
  SC         0    19í01704   al
                             Georgetown County, South Carolina v. Purdue Pharma
  SC         2    19í01695   LP et al
                             Georgetown City, South Carolina v. Purdue Pharma LP
  SC         2    19í01696   et al
                             Orangeburg South Carolina, City of v. Purdue Pharma
  SC         5    19í01692   LP et al
